NO. 12-13-00186-CV

                           IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

ALAN UTZ & ASSOCIATES, INC.,                                  §   APPEAL FROM THE 7TH
APPELLANT

V.

ALL SAINTS EPISCOPAL SCHOOL,
RED DOT CORPORATION, CECIL
PADGETT D/B/A PADGETT & SON
MASONRY & PADGETT MASONRY,                                §       JUDICIAL DISTRICT COURT
LLC, COOPER PLASTERING, INC.,
ALTO CONCRETE FLOORS,
BREEDLOVE SITE SERVICES, LLC
D/B/A BREEDLOVE NURSERY AND
LANDSCAPE COMPANY, AND JOHN
ODEN D/B/A METAL & MORE, INC.,
APPELLEES                                                 §       SMITH COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellant Alan Utz & Associates, Inc. has filed a motion to dismiss its appeal and has
certified that all other parties to the appeal have been given notice of the filing of this motion.
Because Alan Utz & Associates, Inc. has met the requirements of Texas Rule of Appellate
Procedure 42.1(a)(1), the motion is granted and the appeal is dismissed.
Opinion delivered April 9, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)
                             COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                    JUDGMENT

                                    APRIL 9, 2014


                                 NO. 12-13-00186-CV

                       ALAN UTZ & ASSOCIATES, INC.,
                                 Appellant
                                    V.
          ALL SAINTS EPISCOPAL SCHOOL, RED DOT CORPORATION,
             CECIL PADGETT D/B/A PADGETT & SON MASONRY &
            PADGETT MASONRY, LLC, COOPER PLASTERING, INC.,
          ALTO CONCRETE FLOORS, BREEDLOVE SITE SERVICES, LLC
           D/B/A BREEDLOVE NURSERY AND LANDSCAPE COMPANY,
                 AND JOHN ODEN D/B/A METAL & MORE, INC.,
                                 Appellees



                          Appeal from the 7th Judicial District Court
                       of Smith County, Texas. (Tr.Ct.No. 12-1098-A)

               THIS CAUSE came on to be heard on the motion of the Appellant to dismiss the
appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion is granted the appeal be dismissed, and that this
decision be certified to the court below for observance.
               By per curiam opinion.
               Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.